Dear Secretary Carnahan:
This opinion letter responds to your request dated June 25, 2009, for our review under § 116.334, RSMo, of a revised proposed summary statement prepared for the petition submitted by Angela Basham (version 8) regarding a proposed constitutional amendment to amend Article X of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to restrict the ability of the General Assembly, counties, and other political subdivisions to tax and generate revenue by limiting the General Assembly's power to pass legislation that permits counties and other political subdivisions to tax for county, municipal, and other purposes; removing the authority to tax Missourian's real or personal property; requiring that any increase to state income taxes be approved by a majority vote of the people; and by removing or modifying certain other tax provisions?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                                         ___________________ Chris Koster Attorney General *Page 1